Citation Nr: 0734061	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-22 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
Type II.

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision rendered by the 
Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA), which in part, denied a 
claim of entitlement to service connection for hypertension 
and coronary artery disease, both claimed as secondary to the 
service-connected disability of diabetes mellitus, Type II.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because a remand of the case is 
necessary for further development, the RO is provided the 
opportunity to afford the veteran proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In reviewing the claims file, the Board observes that VCAA 
notice sent by the RO in July 2004, failed to notify the 
veteran of the information and evidence necessary to 
substantiate his claim for entitlement to service connection 
hypertension and coronary artery disease, claimed as 
secondary to the diabetes mellitus - prior to the initial 
unfavorable agency of original jurisdiction decision on the 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Although a de novo review of the case was performed in June 
2005, the appropriate VCAA notice had not been provided to 
the veteran in that interim.  Thus, a remand of the case is 
necessary in order to provide the AMC/RO the opportunity to 
afford the veteran proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b); see Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran contends that his current disabilities of 
hypertension and coronary artery disease were either incurred 
as a result of his military service, or are causally related 
to his service-connected disability of diabetes mellitus.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a non-service-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a non-service- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the non-service-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a non-service-connected disease or injury 
was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the non-service-
connected disease or injury is established by medical 
evidence created before the onset of aggravation or by the 
earliest medical evidence created at any time between the 
onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the non-
service-connected disease or injury.  38 C.F.R. § 3.310(b) 
(effective after October 10, 2006); see 71 Fed. Reg. 52744 
(Sept. 7, 2006) (noting the revision was required to 
implement the Court's decision in Allen, 7 Vet. App. 439).

Reference is made to VA Training Letter 00-06, dated July 17, 
2000.  This letter discusses the possible relationship 
between cardiovascular disease (including hypertension) and 
diabetes mellitus. 

The post-service private medical records show that the 
veteran was diagnosed with diabetes mellitus, Type II, in 
January 2002.  The earliest post-service medical evidence of 
hypertension is 1999.  The records also show that the veteran 
experienced an acute myocardial infarction in November 2002 
and was then diagnosed with severe three vessel coronary 
artery disease following cardiac catherization.  

The veteran underwent a VA examination in October 2004, 
whereupon a VA examiner opined that the diabetes mellitus did 
not cause the hypertension or coronary artery disease.  The 
veteran's private physician, C.C., M. D., provided an opinion 
dated in December 2004, which indicated that she suspected 
the diabetes mellitus played a role in the veteran's coronary 
artery disease.  She did not, however, discuss whether or not 
the hypertension had been caused or aggravated by the 
diabetes mellitus.  The veteran underwent another VA 
examination in May 2005, whereupon a different VA examiner 
remarked that considering the many risk factors in the 
veteran, including hypertension, obesity, hyperlipidemia and 
tobacco abuse, there is no conclusive evidence that diabetes 
mellitus caused or aggravated coronary artery disease.  The 
examiner did not discuss whether the hypertension had been 
caused or aggravated by the veteran's diabetes mellitus.  

As the record does not contain competent medical evidence as 
to whether or not the veteran's non-service-connected 
disabilities of hypertension and coronary artery disease were 
aggravated by the service-connected diabetes mellitus, and if 
so, to what extent- the Board finds that the case is not 
ready for adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
send the veteran corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish service connection for 
hypertension and coronary artery disease, 
claimed as secondary to the service-
connected disability of diabetes mellitus, 
Type II; and a disability rating and 
effective date for the issues on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should contact the veteran and 
obtain the names and addresses and 
approximate dates of treatment for all 
medical care providers, VA or non-VA that 
treated him for his diabetes mellitus, 
coronary artery disease, and hypertension 
since 2005.  After he has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in that regard, in 
order that they are provided the 
opportunity to obtain and submit those 
records for VA review.  

3.  Upon completion of the above 
development, the veteran should be 
scheduled for a VA cardiovascular 
examination to determine whether his 
service-connected diabetes mellitus 
aggravates either his non-service-
connected disabilities of coronary artery 
disease and hypertension.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.

Based on the examination and review of the 
record, the physician should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the diabetes mellitus 
aggravates the hypertension; and/or the 
coronary artery disease; and if so, to 
what extent.  Sustainable reasons and 
bases for any opinion rendered must be 
provided.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should conduct a de novo review of 
the issues on appeal based on a review of 
pertinent evidence.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



